DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7, 25-27, and 39-43 are pending, presented for examination,  and rejected as set forth in greater detail below.

Response to Arguments
Applicant’s arguments, see pages 4-5 of the response filed 13 December 2021, with respect to the rejections of Claims 7-9, 25-27, 29, and 39-46 as both lacking proper written description support and for being indefinite under 35 USC 112 have been fully considered and are, in view of the amendments to the claims, persuasive.  The rejections of Claims 7-9, 25-27, 29, and 39-46 as both lacking proper written description support and for being indefinite under 35 USC 112 have been withdrawn. 

Applicant's arguments filed 13 December 2021 with respect to the obviousness of the instant claims have been fully considered but they are not persuasive.  Applicants do not offer any substantive arguments concerning the rejections set forth previously, but rather make mention of the new limitations added to the claims, assert that none of the references teach these limitations, and indicate “as the Office has already noted, the instant specification shows unexpected results for this combination.  See, e.g., OA issued May 4 2021 at p.19.”  As a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 7, 26, and 39-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan (U.S.PGPub 2010/0209419) in view of Colman (U.S. PGPub. 2013/0028882), Cisani (Gabriella Cisani, et al, Inhibition of Herpes Simplex Virus-Induced Cytopathic Effect by Modified Hen Egg-white Lysozymes, 10 Curr. Microbiol. 35 (1984)), Carvalho (Abstract – 44th Annual Meeting of the Brazilian Society for Biochemistry and Molecular Biology, 2015 August, page 1), Greve (Journal of Virology, 1991. Nov. p. 6015-6023), and Manchey (U.S. 2,156,254).
	Applicant claims a pharmaceutical composition comprising two active agents including ICAM-1, which in dependent claims is specifically identified as soluble ICAM-1, combined with a combination of lysozyme and lactoferrin in defined amounts, provided in any of a Markush-type listing of alternative dosage forms of a suitable viscosity to reside on the nasal or oral mucosa for at least one minute.  Claim 25-27 specify the inclusion of any of a variety of additional components.  Claim 39 indicates that the ICAM-1, lysozyme, and lactoferrin are to be present in “individual” form.  Claims 40-43 define weight ratios of the first to second active agent.
	Bhushan describes pharmaceutical formulations comprising a biologically active agent or a combination of the biologically active agents thereof, wherein the biologically active macromolecule can be lactoferrin, soluble ICAM-1, or a combination thereof (see: page 9, prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Bhushan indicates that these compositions may be formulated for nasal delivery such as by solutions, powders, or aerosols to be administered via MDI, dry powder inhalers, or nebulizers, addressing at least the “nasal spray” of Claim 29.  [0195].
Colman also describes compositions for use in formulating compositions combining carrageenan with antiviral agents that inhibit aspects of viral fusion to a host cell and viral replication or release from host cells.  [0028-31; 0039-40].  The lysozyme of newly amended claim 7 is recited as a component of a preferred embodiment of the compositions, namely a nasal spray, likely owing to the known ability of lysozyme to act as an antiviral agent.  Colman [0085-see also Cisani 38-40.  While the art does not specify particular concentrations of lysozyme to utilize in these nasal antiviral compositions, the art of record does establish that lysozymes impart antiviral properties to the compositions into which they are incorporated.  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Bhusan, Colman, and Cisani.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Carvalho describes lactoferrin as having anti-viral activity useful as an alternative treatment for common colds caused by rhinovirus and other virus infections by virtue of its ability to prevent viral infection of cells treated with lactoferrin. (see reference: page 1).
Greve teaches and demonstrated that “soluble ICAM-1” inhibits virus-receptor binding and virus infectivity using rhinovirus as study model, and the results indicated that soluble ICAM-1 is capable of preventing virus infection (see: Abstract and discussion section).
Manchey indicates that incorporation of small amounts of methylcellulose into solutions for use as nasal sprays including antiseptics imparts to such compositions a desirable increase in viscosity when the aqueous solutions are applied to the nasal environment.  Manchey indicates this permits the aqueous solutions of therapeutic agents to remain in contact with the nasal mucosa for an increased amount of time, thereby increasing the therapeutic efficacy of the nasal spray solutions so formulated.  While Manchey does not specify the duration of time these compositions should advantageously spread over and remain in contact with the nasal mucosa, See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to select each of ICAM-1 and lactoferrin as the biologically active macromolecules from the disclosure of Bhushan and in concentrations overlapping those of the instant claims, in combination with the lysozyme and carrageenan of the Colman disclosure to prepare a pharmaceutical formulation for administration as a nasal spray viscous enough to remain in extended contact with the nasal mucosa as is presently claimed.  One having ordinary skill in the art would have been motivated to do so because the soluble ICAM-1, taught by each of Bhushan and Greve is known for having anti-viral activity, as are the other active agents lysozyme and lactoferrin, taught by each of Colman, Cisani, Bhushan, and Carvalho as also having anti-viral activity.  This is because it is prima facie obvious to combine two elements, each of which is taught to be useful for the same purpose, in this case for treating or preventing viral infections, in order to form a third composition to be used for the very same purpose.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).

Claims 7 and 39-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (U. S. 6,365,156 B1) in view of Rutter (USPGPub. 2003/0219402) and Manchey (U.S. 2,156,254).
	Lee describes a pharmaceutical composition comprising a chimeric molecule comprising a soluble viral-specific ligand, or comprising a soluble viral-specific ligand.  (Col.3, L.29-32; Claim 17; Col.1, L.55-60).  Lee indicates that suitable viral-specific ligands can be ICAM-1 (Col.2, L.46-47), addressing the present “pharmaceutical composition comprising ICAM-1 as one of the two claimed active agents” as claimed.  Lee states that the soluble viral-specific ligands, i.e. the soluble ICAM-1, can be used to prevent viral infections.  Col.1, L.55-60.  Lee indicates that the chimeric molecules may be present in these compositions in concentrations falling within the range of about 0.00002-0.02% , a range overlapping and therefore rendering obvious that of the instant claims.  Col.18, L.66 – Col.19, L.2, see also Peterson, supra.  For claim 29, Lee teaches that the pharmaceutical composition can be formulated as a “nasal spray” or a “nasal drop,” (Col.3, L.32-35; Claim 18), or oral administration, i.e. in the form of a mouth 
Lee therefore describes the pharmaceutical composition comprising soluble ICAM-1 (a soluble viral-specific ligand) in concentrations overlapping those of the instant claims suitable for formulation as a nasal spray, but does not include the other active agent, i.e. lactoferrin, as required by instant claims 7 and 8.  However, this deficiency is cured by the teachings of Rutter.
Rutter teaches a pharmaceutical composition which comprises a chimeric molecule comprising a first component molecule and a second component molecule, and a pharmaceutical acceptable carrier.  Rutter suggests an exemplary, but not exclusive, concentration for therapeutic administration of the purified proteins is about 0.8%.  [0304].  While this is outside the presently claimed range of lysozyme and lactoferrin concentrations, applicants are reminded that that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Rutter explains that at least one of the first and second component molecules can be lysozyme or lactoferrin, or in a preferred embodiment a combination of the two.  ([0160]; [0162]; Claim 84).  Rutter teaches that the composition is formulated for intranasal delivery or for inhalation; or oral delivery.  [0181-0182]; Claims 97 & 100.  Rutter teaches that the component molecules can be advantageously combined for administration to treat or prevent infections.  [0167].
Manchey indicates that incorporation of small amounts of methylcellulose into solutions for use as nasal sprays including antiseptics imparts to such compositions a desirable increase in viscosity when the aqueous solutions are applied to the nasal environment.  Manchey indicates this permits the aqueous solutions of therapeutic agents to remain in contact with the nasal See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the compositions of Lee comprising a chimeric ICAM-1 molecule with the lysozyme and lactoferrin of Rutter, each of which is taught to be useful for the same antiviral purpose in order to form a third composition to be used for the very same purpose, i.e. for preventing or treating infections.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While the lysozyme and lactoferrin concentration of Rutter does not give rise to a weight ratio of first to second active agent encompassed by either of Claims 42 or 43, applicants are reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A Sernaker, supra.

Claims 7, 25, 27, and 39-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, Rutter, and Manchey as applied to Claims 7 and 39-43 above, and further in view of Petrus (U. S. 6,093,417).
Lee, Rutter, and Manchey, discussed in greater detail above, suggest compositions combining the active agents (ICAM-1, lysozyme, and lactoferrin) required by the instant claims in a viscous nasal spray composition, but neither Lee, Rutter, nor Manchey teach the zinc peroxide recited in claim 25, or vitamin C and/or E recited in claim 27. 
The deficiencies are addressed by the teachings of Petrus, which describes a therapeutic composition useful for treating and preventing inflammation and infection to ear associated with colds caused by rhinoviruses or with sore throats.  Petrus also teaches that otitis media, a painful inflammatory of the middle ear, develops when bacteria or viruses usually associated with colds or sore throats make their way up the Eustachian tube from the upper part of the throat behind the nose to the middle ear, where fluid accumulates and causes otitis media.  Col.1, L.65 – Col.2, L.15).  Petrus teaches that a therapeutic composition comprising zinc salts, an anesthetic and a penetration enhancer can relieve the pain in the external and middle ear, treat infection and reduce tinnitus and in the inner ear.  Col.5, L.54-57, Claim 1).  Petrus indicates that zinc salts are See Claim 4.  Concerning claim 27, Petrus teaches that the composition can further comprise one or more antioxidant for enhancing the healing of infected and non-infected wounds by reducing the damage caused by oxygen radicals, wherein the antioxidant can be vitamin E and/or vitamin C.  Col.9, L.13-19 & 29-30.
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional ingredients such as each of the zinc peroxide known to be useful for preventing infections caused by cold viruses into the compositions suggested by the teachings of Lee and Rutter because Petrus establishes that zinc salts are useful anti-inflammatory and anti-viral agents. Furthermore, it is known that zinc ions form complex with ICAM-1 at the binding sites and prevent the rhinovirus from attaching to the nasal tissues that connect with the middle ear, and prevent the infected nasal tissue cells to replicate such that the infectious process would be interrupted and the cold duration markedly shortened.  Therefore, Petrus fairly suggests advantages associated with including zinc peroxide into the pharmaceutical compositions containing lactoferrin and ICAM-1 useful for preventing rhinovirus (cold) infection.  A person of ordinary skilled in the art at the time the invention was made would have been motivated to include one or more antioxidants such as the vitamin C and .

Claims 7, 26, and 39-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, Rutter, and Manchey as applied to Claims 7 and 39-43 above, and further in view of Grassauer (USPGPub. 2008/0131454).
Lee, Rutter, and Manchey, discussed in greater detail above, suggest compositions combining the active agents (ICAM-1, lysozyme, and lactoferrin) required by the instant claims in a viscous nasal spray composition, but neither Lee, Rutter, nor Manchey teach the carrageenan of claim 26 is used in their compositions.  
The deficiency is addressed by the teachings of Grassauer, which establishes that a pharmaceutical composition useful for the treatment or prophylaxis of rhinovirus infections contains carrageenan which is known have antiviral activity, especially against rhinovirus infection.  [0012-15].  Grassauer also teaches that the pharmaceutical composition can be formulated for mucosal use, preferably nasal sprays or drops, or gargle solutions.  [0016].
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention to incorporate the carrageenan taught to be useful for treating and preventing infections caused by rhinoviruses by Grassauer into the compositions suggested by Lee and Rutter.  This is because Grassauer teaches carrageenans have antiviral activity, especially against rhinovirus infection, and the inclusion of said antiviral agent in the antiviral compositions suggested by Lee and Rutter would appear to amount to little more than the combination of components each known to be useful for the same purpose.  See Kerkhoven, supra.

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613